DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Claim 1 is allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, have been reconsidered in light of the allowable subject matter of claim 1 (and the examiner has found that  claims 13 and 17 contain substantially the same allowable subject matter as claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 03-23-2022, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities, and should be:
“…injecting formation brine and then a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites, such that the rock core sample includes a plurality of indigenous exchangeable cations adsorbed onto the cation exchange sites…”
(Claims 2-12, 14-16, and 18-20 are objected to because they depend on an objected-to independent claim)
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art or record does not show or suggest:
“providing a rock core sample in a non-preserved state;
“displacing all native components out of the rock core sample;
“subjecting the rock core sample clean of native components to a plurality of coreflooding steps to determine a total amount of exchangeable cations adsorbed onto the cation exchange sites when the rock core sample is clean of native components;
“injecting formation brine and then a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites, such that rock core sample includes a plurality of indigenous exchangeable cations adsorbed onto the cation exchange sites…”
(as in claim 1, and similarly in claims 13 and 17)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pub. 2021/0318259 discloses a method of determining cation exchange capacity of a rock sample by a dielectric permittivity measurement.
U.S. Pubs. 2021/0333191 and 2021/0333188 are related inventions by the same inventor as the current application, and have been reviewed for Double Patenting conflicts.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852